PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/914,627
Filing Date: 7 Mar 2018
Appellant(s): Kipersztok et al.



__________________
Jason L. Moore
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11-02-2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7-30-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The  35 USC 112(a), 112(b), 112(d) rejections from the Final Office Action 7-30-2021 are withdrawn.
The  35 UCS 101 rejections from the Final Office Action of 7-30-2021 are withdrawn.
 (2) Response to Argument
	Claim 1
Regarding claim 1, the Appellant argues on page 13 of the Appeal Brief, 
“Rather, Richards is constantly calculating the time for reaching the take-off velocity and the time remaining to reach the end of the runway during the take-off operation (e.g., building up speed for take-off).Therefore, the cited portions of Richards fail to disclose "selecting ... a take-off rejection speed threshold from a look-up table based on a plurality of parameters, ... wherein the take-off rejection speed threshold is selected from the look-up table prior to a take-off operation beginning," as in claim 1”.

	The Examiner asserts that Richards explicitly teaches that the speed thresholds are selected from a lookup table based on a plurality of parameters such as weight and altitude, as seen in at least paragraph [0043] of Richards:
“The processor 12 uses the values of total aircraft weight and density altitude stored in the memory device 14 to calculate the speeds V1, VR and V2 or to determine them from a lookup table for the specific type of aircraft”, (para.[0043] of Richards, emphasis added).
Furthermore, as seen in at least para.[0043-0045] and Fig. 4, Richards teaches the threshold speeds are selected for an aircraft at a takeoff position before the takeoff operation is started, which anticipates selecting the take-off rejection speed threshold prior to the particular takeoff operation in order to effectively achieve the required takeoff speed at the required location on the runway using the full approximate distance of the runway, as seen in para.[0017] of Richards. 

The Appellant further argues on page 14 of the Appeal Brief, 
“The cited portions of Middleton are silent regarding "selecting ... a take-off rejection speed threshold from a look-up table based on a plurality of parameters, ... wherein the take-off rejection speed threshold is selected from the look-up table prior to a take-off operation beginning," as in claim 1”. 

“The cited portions of Cleary are silent regarding "selecting ... a take-off rejection speed threshold from a look-up table based on a plurality of parameters, ... wherein the take-off rejection speed threshold is selected from the look-up table prior to a take-off operation beginning," as in claim 1”. 

	The Examiner asserts that the prior art Middleton was used to address the limitations directed towards the use of “simulations” in the current claims, wherein the cited sections of Middleton fully anticipates the claim limitations of claim 1 for which Middleton was applied.

Since Richards teaches the required limitations directed towards selecting speed thresholds form a lookup table as recited in the claims, the Examiner asserts that the combination of prior art anticipates the current claims as seen in the Final Rejection filed on 7-30-2021. Therefore, the Examiner asserts that the rejection of claim 1 should be sustained.

Claim 2
Regarding claim 2, the Appellant argues on page 15 of the Appeal Brief, 
“Appellant respectfully submits that neither V1 or V2 are a take-off rejection speed as described in the claim. The cited portions of Richards do not describe an indication recommending to discontinue a particular take-off operation if the speed is less than or equal to V1 or V2. Appellant notes that with Richards continuous monitoring of speed, such a comparison would result in all aircraft using the system to never start takeoff. Rather, Richards describes a velocity curve where "if the speed and distance of the aircraft is determined by the processor 12 to correspond to a point below and to the right of the curve 102, the processor will provide a warning to the flight crew”.
	
Contrary to the Appellant’s assertions, Richards explicitly discloses that the speeds V1 and V2 are used to determine whether to abort (e.g “reject”) the takeoff procedure. See at least paragraph [0063] and Figure 4 of Richards: 
“For the aircraft 26, the speeds V1, VR and V2 were all reached in a shorter distance, as shown by the intersection of the curve 104 and the lines 96-100, than the nominal expected performance, as shown by the intersection of the curve 102 and the lines 96-100. Thus, any combination of speed and distance of the aircraft 26 that corresponds to a point above and to the left of the curve 102 would result in a takeoff of the aircraft before the end 60 of the runway 54 is reached…As can be seen from the intersection of the curve 106 and the line 100, the V2 airspeed is not reached until after the end of the runway is reached. Such a condition would result in an overrun of the end of the runway and a likely crash of the aircraft”, (para.[0063] of Richards, emphasis added).

	Accordingly, the speeds V1 and V2 are used to determine whether the current takeoff operation should be aborted or “rejected”, see at least para.[0066] of Richards:
“the apparatus 10 is capable of giving the flight crew a warning regarding overrunning the end of the runway before V1 is achieved. Such an early warning increases the odds that the flight crew will be able to safely stop the aircraft without overrunning the end of the runway”, (para.[0066] of Richards, emphasis added).
Therefore, the Examiner asserts that the rejection of claim 2 should be sustained.

Claim 25
Regarding claim 25, the Appellant argues on page 16 of the Appeal Brief, 
“However, the abnormal performance is detected by "monitor[ing] speed, acceleration and distance and/or time to reach takeoff speed." See Richards, paragraph [0065]. Thus, Richards describes identifying abnormal performance by comparing the velocity to a changing velocity threshold and not performing a comparison responsive to detecting an engine-related event. Therefore, the cited portions of Richards fail to disclose all the elements of claim 25”. 

	The Examiner asserts that the Appellant’s arguments appear to highlight the similarities of the prior art Richards and the current claims. 
Claim 25 explicitly recites:
”the speed of the aircraft a particular time after the engine-related event is compared to the take-off rejection speed threshold responsive to detecting the engine-related event, and wherein the indication is generated responsive to detecting the engine-related event”, (claim 25 of the current claims filed on 9-13-2021, emphasis added). 
	
Similarly, the prior art of record Richards explicitly recites in paragraph [0065]:
“if the aircraft's engines are not producing the proper amount of thrust, the aircraft will not accelerate as quickly as expected. Since the present invention monitors speed, acceleration and distance and/or time to reach takeoff speed and/or the end of the runway, the apparatus 10 can warn the flight crew if the low thrust condition of the engines will result in an overrun of the end of the runway”, (para.[0065] of Richards, emphasis added).
 The Appellant has failed to persuasively explain how the engine-related event disclosed by Richards (such as the abnormal performance of thrust seen in para.[0065] of Richards)  does not anticipate the “engine-related event” recited in claim 25. Therefore, the Examiner asserts that the rejection of claim 25 should be sustained.

Claims 11-16 and 18
Regarding claims 11-16 and 18, the Appellant argues on page 16 of the Appeal Brief: 
For example, as explained above, the cited portions of Richards, Middleton, and Cleary do not disclose selecting a take-off rejection speed threshold from a look-up table based on a plurality of parameters, where the take-off rejection speed threshold is selected from the look-up table prior to a take-off operation beginning”. 

As indicated supra by the Examiner, Richards explicitly teaches that the speed thresholds are selected from a lookup table based on a plurality of parameters such as weight and altitude, as seen in at least paragraph [0043] of Richards. 
Furthermore, as seen in at least para.[0043-0045] and Fig. 4, Richards teaches the velocities are selected for an aircraft at a takeoff position before the takeoff operation is started, which anticipates selecting the take-off rejection speed threshold prior to the particular takeoff operation in order to effectively achieve the required takeoff speed at the required location on the runway using the full approximate distance of the runway, as seen in para.[0017] of Richards. 
Therefore, the Examiner asserts that the rejections of claims 11-16 and 18 should be sustained.

Claim 13
Regarding claim 13, the Appellant argues on page 17 of the Appeal Brief: 
“Appellant respectfully submits that neither V1 nor V2 are a take-off rejection speed as described in the claim. The cited portions of Richards do not describe an indication recommending to discontinue a particular take-off operation if the speed is less than or equal to Vl or V2. Appellant notes that with Richards continuous monitoring of speed, such a comparison would result in all aircraft using the system to never start takeoff. Rather, Richards describes a velocity curve where "if the speed and distance of the aircraft is determined by the processor 12 to correspond to a point below and to the right of the curve 102, the processor will provide a warning to the flight crew. Thus, Richards describes changing (e.g., recalculating) the velocity that triggers the warning as the aircraft moves along the runway”. 

	The Examiner asserts that claim 11, upon which claim 13 is dependent, explicitly states that the current speed of the aircraft is monitored in real-time with respect to the rejection speed threshold: 
“compare a speed of the aircraft a particular time after the event to the take-off rejection speed threshold”, (current claim 11, lines 14-15).

Similarly, Richards teaches in paragraph [0063]:
 “For the aircraft 26, the speeds Vl, VR and V2 were all reached in a shorter distance, as shown by the intersection of the curve 104 and the lines 96-100, than the nominal expected performance, as shown by the intersection of the curve 102 and the lines 96-100. Thus, any combination of speed and distance of the aircraft 26 that corresponds to a point above and to the left of the curve 102 would result in a takeoff of the aircraft before the end 60 of the runway 54 is reached…As can be seen from the intersection of the curve 106 and the line 100, the V2 airspeed is not reached until after the end of the runway is reached. Such a condition would result in an overrun of the end of the runway and a likely crash of the aircraft”, (para.[0063] of Richards, emphasis added).

	Therefore the speeds V1 and V2 are used to determine whether the current takeoff operation should be aborted or “rejected”, see at least para.[0066] of Richards:
“the apparatus 10 is capable of giving the flight crew a warning regarding overrunning the end of the runway before V1 is achieved. Such an early warning increases the odds that the flight crew will be able to safely stop the aircraft without overrunning the end of the runway”, (para.[0066] of Richards, emphasis added).
Furthermore, the Applicant has failed to demonstrate how the threshold velocities V1 and V2 are “recalculated”, wherein the Appellant has failed provided any citations from Richards that recite “recalculating” the threshold velocities. The Examiner asserts that the velocity thresholds V1 and V2 are not “recalculated”.  Figure 4 of Richards shows that the threshold velocities V1 and V2 and expected performance curve 102 are not “recalculated”, wherein Richards explicitly states in para.[0043] that all of the threshold velocities are already calculated and stored in a look-up table in memory and the aircraft speed is compared to the threshold velocities V1 and V2. 
Therefore, the Examiner asserts that the rejection of claim 13 should be sustained.

	Claim 21 and 23
Regarding claims 21 and 23, the Appellant argues on page 18 of the Appeal Brief: 
“For example, as explained above, the cited portions of Richards, Middleton, and Cleary do not disclose selecting a take-off rejection speed threshold from a lookup table based on a plurality of parameters, where the take-off rejection speed threshold is selected from the look-up table prior to a take-off operation beginning”.
As indicated supra by the Examiner, Richards explicitly teaches that the speed thresholds are selected from a lookup table based on a plurality of parameters such as weight and altitude, as seen in at least paragraph [0043] of Richards. 
Furthermore, as seen in at least para.[0043-0045] and Fig. 4, Richards teaches the velocities are selected for an aircraft at a takeoff position before the takeoff operation is started, which anticipates selecting the take-off rejection speed threshold prior to the particular takeoff operation in order to 
Therefore, the Examiner asserts that the rejections of claims 21 and 23 should be sustained.

Claim 3
Regarding claim 3, the Appellant argues on page 18 of the Appeal Brief: 
“For example, the cited portions of Shloosh fail to disclose "selecting .. . a take-off rejection speed threshold from a look-up table based on a plurality of parameters, …wherein the take-off rejection speed threshold is selected from the look-up table prior to a takeoff operation beginning," as in claim 1”.

The prior art Shloosh was used to address the limitations directed towards using an audio indication with respect to continuing takeoff, wherein the cited sections of Shloosh fully anticipates the claim language of claim 3 for which Shloosh was applied.
As indicated supra by the Examiner, Richards explicitly teaches that the speed thresholds are selected from a lookup table based on a plurality of parameters such as weight and altitude, as seen in at least paragraph [0043] of Richards. 
Furthermore, as seen in at least para.[0043-0045] and Fig. 4, Richards teaches the velocities are selected for an aircraft at a takeoff position before the takeoff operation is started, which anticipates selecting the take-off rejection speed threshold prior to the particular takeoff operation in order to effectively achieve the required takeoff speed at the required location on the runway using the full approximate distance of the runway, as seen in para.[0017] of Richards. 
Therefore, the Examiner asserts that the rejection of claim 3 should be sustained.

Claims 4 and 24
Regarding claims 4 and 24, the Appellant argues on page 20 of the Appeal Brief: 
“The cited portions of Arad are silent regarding selecting a take-off rejection
speed threshold from a look-up table based on a plurality of parameters, where the take-off rejection speed threshold is selected from the look-up table prior to a take-off operation beginning”.

The prior art Arad was used to address the limitations directed towards using an light indication as a warning and an engine shutdown event, wherein the cited sections of Arad fully anticipates the claim limitations of claims 4 and 24 which Arad was applied. 
As indicated supra by the Examiner, Richards explicitly teaches that the speed thresholds are selected from a lookup table based on a plurality of parameters such as weight and altitude, as seen in at least paragraph [0043] of Richards. 
Furthermore, as seen in at least para.[0043-0045] and Fig. 4, Richards teaches the velocities are selected for an aircraft at a takeoff position before the takeoff operation is started, which anticipates selecting the take-off rejection speed threshold prior to the particular takeoff operation in order to effectively achieve the required takeoff speed at the required location on the runway using the full approximate distance of the runway, as seen in para.[0017] of Richards. 
Therefore, the Examiner asserts that the rejection of claim 4 and 24 should be sustained. 

Claims 9 and 17
Regarding claims 9 and 17, the Appellant argues on page 21 of the Appeal Brief: 
“The cited portions of Bacon are silent regarding selecting a take-off rejection speed threshold from a look-up table based on a plurality of parameters, where the take-off rejection speed threshold is selected from the look-up table prior to a take-off operation beginning… For example, as explained above, the cited portions of Richards, Middleton, Cleary, and Bacon do not disclose selecting a take-off rejection speed threshold from a look-up table based on a plurality of parameters, where the takeoff rejection speed threshold is selected from the look-up table prior to a take-off operation beginning”.

The prior art Bacon was used to address the limitations directed towards using a pilot reaction time, wherein the cited sections of Bacon fully anticipates the claim limitations of claims 9 and 17 for which Bacon was applied. 
As indicated supra by the Examiner, Richards explicitly teaches that the speed thresholds are selected from a lookup table based on a plurality of parameters such as weight and altitude, as seen in at least paragraph [0043] of Richards. 
Furthermore, as seen in at least para.[0043-0045] and Fig. 4, Richards teaches the velocities are selected for an aircraft at a takeoff position before the takeoff operation is started, which anticipates selecting the take-off rejection speed threshold prior to the particular takeoff operation in order to effectively achieve the required takeoff speed at the required location on the runway using the full approximate distance of the runway, as seen in para.[0017] of Richards. 
Therefore, the Examiner asserts that the rejections of claim 9 and 17 should be sustained. 

	Claim 22
Regarding claim 22, the Appellant argues on page 22 of the Appeal Brief: 
“As explained above, the cited portions of Richards, Middleton, and Cleary fail to disclose at least one element of claim 21. The cited portions of Hashimoto fail to disclose the elements of claim 21 not disclosed by the cited portions of Richards, Middleton, and Cleary. For example, the cited portions of Hashimoto fail to disclose selecting a speed threshold from a look-up table based on a plurality of parameters, where the speed threshold is selected from the look-up table prior to the vehicle moving along a path, as in claim 21…Therefore, the cited portions of Richards, Middleton, Cleary, and Hashimoto, individually or in combination, fail to disclose at least one element of claim 21, from which claim 22 depends”.

The prior art Hashimoto was used to address the limitations directed towards redirecting a specific type of vehicle, wherein the cited sections of Hashimoto fully anticipates the claim limitations of claim 22 for which Hashimoto was applied. 
As indicated supra by the Examiner, Richards explicitly teaches that the speed thresholds are selected from a lookup table based on a plurality of parameters such as weight and altitude, as seen in at least paragraph [0043] of Richards. 
Furthermore, as seen in at least para.[0043-0045] and Fig. 4, Richards teaches the velocities are selected for an aircraft at a takeoff position before the takeoff operation is started, which anticipates selecting the take-off rejection speed threshold prior to the particular takeoff operation in order to effectively achieve the required takeoff speed at the required location on the runway using the full approximate distance of the runway, as seen in para.[0017] of Richards. 
Therefore, the Examiner asserts that the rejection of claim 22 should be sustained. 

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/RUTH ILAN/TQAS, Art Unit 3600                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.